Citation Nr: 0935018	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION


The Veteran served on active duty from August 1978 to 
September 1978. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the Veteran's previously denied claims of entitlement to 
service connection for a low back disability and bilateral 
pes planus.  Timely appeals were noted from that decision.

In July 2008, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  A June 2003 rating decision denied service connection for 
a low back disability on the basis that there was no evidence 
of a current disability.  The Veteran did not file a timely 
appeal of the June 2003 determination following appropriate 
notice, and that decision became final.

2.  Evidence received since June 2003 raises a reasonable 
possibility of substantiating the claim of service connection 
for a low back disability.

3.  A clear preponderance of the evidence is against a 
finding that the Veteran's low back disability is related to 
active duty.  

4.  A June 2003 rating decision denied service connection for 
bilateral pes planus on the basis that the disorder was shown 
to exist prior to service and there was no evidence of 
aggravation as a result of service. 

5.  The evidence received since the June 2003 decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  

2.  Evidence received since the June 2003 rating decision is 
new and material, and the Veteran's claim of service 
connection for a low back disability is reopened.  38 
U.S.C.A.  § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2008).

3.  A low back disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

4.  A June 2003 rating decision denying service connection 
for bilateral pes planus is final.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  

5.  Evidence received since the June 2003 rating decision is 
not new and material, and the appellant's claim for service 
connection for bilateral pes planus is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
notice requirements for new and material evidence claims set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met.  
Additionally, in August 2006, the veteran was notified of the 
way initial disability ratings and effective dates are 
established.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The RO made a thorough effort to obtain the 
Veteran's records with the Social Security Administration 
(SSA); however, SSA advised the RO in correspondence dated 
October 2008 and February 2009 that the Veteran's SSA claims 
folder has been destroyed.  

No medical evaluation has been prepared in conjunction with 
the Veteran's application to reopen his bilateral pes planus 
claim; however, in such a claim, VA's responsibility extends 
to requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  

Moreover, the Board declines to obtain a medical nexus 
opinion with respect to the claim of service connection for a 
low back disability because there is no evidence of 
chronicity in service.  While there is a current diagnosis of 
a low back disability, specifically degenerative disc 
disease, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of chronic back pathology in service and the first 
suggestion of pertinent disability many years after active 
duty, relating the Veteran's low back disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A  5103A(a)(2).  The 
Board is satisfied that the duties to notify and assist have 
been met.

Bilateral Pes Planus

The Veteran filed a claim for service connection for 
bilateral pes planus in January 2003.  Included with the 
claims folder were the Veteran's service treatment records, 
showing an "asymptomatic" pes planus on service entry in 
August 1978.  On September 1, 1978, the Veteran reported to 
sick call for arch pain with prolonged standing.  He was 
prescribed analgesic balm and arch supports.  The Veteran was 
discharged on September 14, 1978.  "Mild" pes planus was 
noted on his separation examination.  On his Report of 
Medical History, the Veteran reported "flat feet right foot 
sharp pain in arch."  

Service connection for bilateral pes planus was denied by 
rating decision dated June 2003, on the grounds that the 
Veteran's pre-existing pes planus had not undergone an 
increase in severity during his service.  The rating decision 
was not appealed and is final.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  

The present application to reopen the claim of service 
connection for bilateral pes planus was filed in August 2005.  
The newly submitted evidence includes the appellant's lay 
statements that he had foot pain during service and a copy of 
a decision from the SSA, granting disability compensation in 
part on the existence of pes planus.  The application to 
reopen was denied by rating decision dated November 2005, on 
the grounds that no new and material evidence had been 
submitted.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the 
Veteran's claim. 38 C.F.R. § 3.156(a).  The evidence that is 
considered in determining whether new and material evidence 
has been submitted is that received by VA since the last 
final disallowance of the appellant's claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R.   § 20.302(a); Evans v. Brown, 9 
Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the newly submitted evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

No new evidence has been received since the last final denial 
in June 2003, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156.  The lay evidence concerning foot pain during 
service is not new, as similar evidence, namely the Veteran's 
service treatment records documenting a complaint of foot 
pain, was of record at the time of the June 2003 decision.  
The SSA decision is new, as it was not previously considered, 
but it is not material to the claim, as it provides no 
competent evidence that the Veteran's pes planus underwent an 
increase in severity during service.   

The Board finds that the newly submitted evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim; specifically, whether the Veteran's pre-existing pes 
planus underwent an increase in severity during service, nor 
does it raise a reasonable possibility of establishing the 
claim.  As no new and material evidence has been submitted 
since the last final denial of the appellant's claim, the 
claim is not reopened.




Low Back Disability

A June 2003 rating decision denied entitlement to service 
connection for a low back disability on the basis that there 
was no evidence of a current back disability.  There was no 
timely appeal filed.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

In January 2005, the Veteran submitted an application to 
reopen his claim.  The Veteran provided competent lay 
evidence of back pain.  Additionally, a SSA decision dated 
August 2004 noted a diagnosis of degenerative disc disease.  
By rating decision dated November 2005, the RO declined to 
reopen the Veteran's claim.  A timely appeal was noted from 
that decision.

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the Veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.    § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board concludes that the additional evidence received 
since the last final denial of service connection for a low 
back disability is new and material as contemplated by the 
pertinent law and regulations.  The Veteran is competent to 
report back pain.  Moreover, the SSA decision indicates that 
the Veteran has a diagnosis of degenerative disc disease.  As 
such, this additional evidence serves as a basis to reopen 
the Veteran's claim for service connection for a low back 
disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Turning to the merits of the Veteran's claim, service 
treatment records do not indicate any in-service treatment 
for back pain or other pathology related to the spine.  The 
Veteran's September 1978 separation examination is also 
negative for such findings.  However, the Veteran did mention 
that he had back pain when standing on his feet too long.  

Post-service medical evidence includes an August 2004 SSA 
decision granting disability compensation based in part upon 
a diagnosis of degenerative disc disease.  VA clinical notes 
show that the Veteran first complained of back pain, 
radiating to the lower extremities, in June 2005.  In October 
2005, however, the Veteran denied back pain.  In November 
2006, the Veteran underwent a medial branch nerve block and 
"RFA L4-S1."  

In statements accompanying his VA Form 9 (Substantive 
Appeal), the Veteran indicated that he had injured his back 
carrying heavy duffel bags in service.  He further indicated 
that his injuries resulted in his receiving medical 
treatment, including physical therapy, and being placed on a 
medical profile.  He asserted that he continues to have pain 
from this initial injury.  

After careful review, the Board finds that a preponderance of 
the evidence is against a finding that the Veteran's low back 
disability had its onset during service.  The Veteran is 
competent to testify that he had back pain during service, 
and he reported back pain on his discharge examination report 
in September 1978.  However, there is no evidence of an in-
service back injury, nor is there evidence that the Veteran 
sought treatment for a back injury, received physical 
therapy, or was placed on a profile, as he has alleged.  The 
mention of back pain on the discharge examination report was 
during prolonged standing only.  

The earliest post-service treatment record documenting a low 
back disability is the August 2004 SSA decision, indicating 
that the Veteran has degenerative disc disease.  He has 
reported back pain intermittently since then.  There is no 
medical evidence of treatment for chronic back pain since the 
Veteran's discharge in 1978.

Lay evidence concerning continuity of symptoms, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   However, the Board finds that 
the Veteran's statements concerning continuity of 
symptomatology are not entirely consistent.  The Veteran's 
separation examination was negative for spine pathology.  
None of the Veteran's treatment providers have indicated that 
the Veteran's back pain has persisted since service.  The SSA 
decision makes no mention of an onset of back pain during 
service or since separation in 1978.  Clinical notes show 
that the Veteran's back pain has been intermittent.  In June 
2005, he reported back pain radiating to the lower 
extremities; there is no further treatment until October 
2005, when he reported that he had no back pain.  Thus, his 
account of chronicity of symptomatology during service is not 
credible.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's low back disability is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).















ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for bilateral pes planus is denied.  

New and material evidence to reopen a claim of service 
connection for a low back disability has been received, and 
to this extent, the appeal is allowed.  

Service connection for a low back disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


